Citation Nr: 0213992	
Decision Date: 10/09/02    Archive Date: 10/17/02

DOCKET NO.  02-08 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel


INTRODUCTION

The veteran served on active duty from October 1939 to 
December 1945.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
Atlanta, Georgia.  


FINDINGS OF FACT

1.  A September 1998 rating decision found that new and 
material evidence had not been received to reopen a claim for 
service connection for a back disability.  The veteran was 
advised of this decision and his appellate rights in a 
September 15, 1998, VA letter.  

2.  The evidence received since the September 1998 decision 
includes no new evidence that bears directly and 
substantially upon the specific matter under consideration, 
and is not so significant that it must be considered with 
other evidence in the record in order to fairly decide the 
merits of the service connection claim.


CONCLUSIONS OF LAW

1.  The September 1998 rating decision that denied 
entitlement to service connection for a back disability is 
final.  38 U.S.C.A. § 7105(b), (c) (West 1991); 38 C.F.R. 
§§ 3.104, 3.160(d), 20.302(a) (2001).  

2.  Evidence received subsequent to the September 1998 
determination is not new and material, and the claim for 
service connection for a back disability is not reopened.  38 
U.S.C.A. §§ 1110, 1131, 5108 (West 1991 & Supp. 2002); 38 
C.F.R. § 3.156 (effective prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of the appellant's 
claim and appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
enacted.  It is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  The liberalizing 
provisions of the VCAA are applicable to the issue on appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim.  Additionally, the VCAA provides that 
VA will assist a claimant in obtaining certain evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also requires VA to notify the claimant 
and the claimant's representative of any information 
including medical or lay evidence not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative of which portion 
of the evidence is to be provided by the claimant and which 
part VA will attempt to obtain on behalf of the claimant.  
Regulations implementing the VCAA have been published.  This 
change in the law is effective from November 9, 2000, and is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  However, the amendments 
to 38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii) only apply to 
claims to reopen finally decided claims received on or after 
August 29, 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

The veteran was advised of the evidence necessary to reopen 
his service connection claim and of the evidence considered 
for the decision on his claim in the March 2002 statement of 
the case.  The statement of the case also advised the veteran 
of the VCAA.  The veteran has received a VA examination.  At 
his hearing at the RO in October 2001, the veteran indicated 
there was no additional medical evidence to be obtained.  
Neither the veteran nor his representative has identified 
additional relevant evidence of probative value that has not 
already been sought and associated with the claims file.  
Accordingly, the facts relevant to this claim have been 
properly developed to the extent possible and there is no 
further action to be undertaken to comply with the provisions 
of the VCAA.  

Nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C. § 5108.  38 U.S.C.A. § 5103A(f) (West 
Supp. 2002).

The amended definition of new and material evidence, to be 
codified at 38 C.F.R. § 3.156(a) only applies to a claim to 
reopen a finally decided claim received on or after August 
29, 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001).  Since the 
veteran's claim was received prior to that date, the amended 
definition of new and material evidence is not applicable to 
the veteran's claim to reopen. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1131 (West Supp. 
2002); 38 C.F.R. § 3.303(a) (2001).  

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of VA as to written conclusions based on 
evidence on file at the time the appellant was notified of 
the decision.  38 C.F.R. § 3.104(a) (2001).  The claimant has 
one year from notification of a decision of the agency of 
original jurisdiction to file a notice of disagreement (NOD) 
with the decision, and the decision becomes final if an NOD 
is not filed within that time.  38 U.S.C.A. § 7105(b), (c) 
(West 1991); 38 C.F.R. §§ 3.160(d), 20.302(a) (2001).

A June 1961 Board decision denied service connection for a 
back disability.  A September 1998 rating decision denied 
reopening the veteran's claim for service connection for a 
back disability.  The decision noted that continuity of a 
chronic back disability was not shown.  A September 15, 1998, 
letter to the veteran and his representative advised him of 
the decision and of his appellate rights.  A statement was 
received in October 1998, however, the RO advised the veteran 
that it could not be accepted as a notice of disagreement.  A 
November 1998 statement from the veteran indicated that his 
October 1998 statement was not a notice of disagreement.  No 
communication indicating disagreement with the September 1998 
decision was received from the veteran or his representative 
during the one-year period following notification of the 
decision.  Accordingly, the September 1998 decision became a 
final determination.  38 U.S.C.A. § 7105(b), (c) (West 1991); 
38 C.F.R. §§ 3.160(d), 20.302(a) (2001).

Prior final decisions of the RO may be reopened upon the 
receipt of evidence which is new and material.  38 U.S.C.A. 
§ 5108 (West 1991).  New and material evidence means evidence 
not previously submitted to agency decision makers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

The newly presented evidence need not be probative of all the 
elements required to award the claim but the evidence must 
tend to prove the merits of the claim as to each essential 
element that was a specified basis for the last final 
disallowance of the claim.  Evans v. Brown, 9 Vet. App. 273 
(1996).  Evidence that is merely cumulative of other evidence 
in the record cannot be new and material even if that 
evidence had not been previously presented to the Board.  
Anglin v. West, 203 F.3d 1343 (2000). 

In reviewing petitions to reopen previously and finally 
disallowed claims, VA must conduct a three-part analysis.  
First, whether the evidence submitted is "new and material" 
under 38 C.F.R. § 3.156(a).  Second, if VA finds the evidence 
is "new and material," then it must determine whether the 
claim is well grounded based upon all of the evidence of 
record.  Third, if the claim is well grounded, to proceed to 
the merits but only after ensuring that the duty to assist 
had been fulfilled.  Elkins v. West, 12 Vet. App. 209 (1999).  
As noted above, the VCAA has eliminated the requirement of a 
well-grounded claim. 

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the veteran's claim on 
any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  Since 
the September 1998 rating decision is a final determination 
and was the last decision to address the issue of service 
connection for a back disability, the evidence that is 
considered to determine whether new and material evidence has 
been received is the evidence that has been received 
following that decision.  The evidence received subsequent to 
that decision is presumed credible for the purposes of 
reopening the veteran's claim, unless it is inherently false 
or untrue, or is beyond the competence of the person making 
the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); 
Justus v. Principi, 3 Vet. App. 510 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69 (1995).

The veteran submitted two statements from individuals who 
indicated that the veteran had a complaint of a back problem 
in service.  The individuals indicated they did not witness a 
back injury first hand.  However, a December 1997 statement 
from one of the individuals was a copy of a statement that 
had been previously submitted and considered.  Therefore, 
this statement was not new.  The May 1999 statement from the 
other individual essentially reiterated the prior contentions 
of the veteran and the prior lay statements in record.  
Additionally, the individual had previously submitted a 
statement that was considered for a prior decision.  
Therefore, the May 1999 statement was cumulative of the 
evidence of record and thus not new.

The veteran's brother submitted a May 1999 statement in which 
he indicated the veteran did not have a physical disability 
when he entered service but that he had a physical disability 
when he returned home.  In a May 1999 statement, the 
veteran's wife indicated the veteran did not have any 
physical problems prior to service but he returned home with 
a problem.  However, the contents of these statements is 
essentially the same as statements that the veteran's spouse 
submitted and were considered for prior decisions.  
Accordingly, the statements are cumulative of the evidence of 
record and thus not new.

An August 1999 statement from a private physician notes the 
veteran was involved in an accident in service and that his 
service related injury contributed to the subsequent 
disability.  However, prior physician statements in December 
1977 and November 1997 indicate the veteran's current back 
problems were related to an inservice injury.  Accordingly, 
the August 1999 physician statement is cumulative of the 
evidence of record that was considered for prior decisions 
and is not new.

A May 2000 VA examination report notes an assessment of 
severe degenerative changes of the lumbar sacral spine most 
prominent at L1-L2 with the back injury occurring as a result 
of injury in the service.  An addendum to the report notes 
that the claims file and the service medical records were 
thoroughly reviewed.  The examiner indicated that it could 
not be determined that the present degenerative disc disease 
is the result of the alleged injury in the military.  This 
examination report is new.  However, with the addendum, the 
report indicates that it cannot be determined that the 
veteran's current lumbar disability is related to service.  
Accordingly, the VA examination report provides no probative 
evidence on the issue of service connection and is thus not 
material.

An August 2001 statement from a private physician indicates 
that the veteran's disc disease is service connected causing 
disability.  The statement included an August 2001 CT 
[computed tomography] and a July 2001 X-ray report.  However, 
prior physician statements in December 1977 and November 1997 
indicate the veteran's current back problems were related to 
an inservice injury.  Accordingly, the August 2001 physician 
statement is essentially cumulative of the evidence 
previously of record and considered for the prior decisions, 
and is thus not new.

The veteran and his wife presented testimony at a personal 
hearing at the RO in October 2001.  The veteran testified 
that he had problems with his back beginning in 1941 in 
service.  He also claimed his back symptoms had been present 
since his discharge from service.  However, in numerous 
statements from the veteran that were of record and 
considered for prior decisions, the veteran made essentially 
the same assertions.  Additionally, the veteran's wife 
testified that the veteran had a back problem since they were 
married which was a long time.  However, she has essentially 
made the same assertions in statements that were of record 
and considered for prior decisions.  Accordingly, the 
veteran's testimony and that of his wife is cumulative of the 
evidence of record and is thus not new.

The evidence received since the last final disallowance of 
the veteran's claim is either not new or not material.  The 
prior denial of service connection for a back disability was 
essentially on the basis that the evidence did not show 
continuity of a back disability following service.  The 
evidence received since the last disallowance does not 
provide probative evidence of this continuity.  Therefore, 
the evidence does not tend to prove an essential element, 
i.e. continuity of a back disability following service.  
Accordingly, the evidence received since the September 1998 
disallowance is not so significant that it must be considered 
with other evidence in the record in order to fairly decide 
the merits of the service connection claim.  Therefore, this 
evidence is not new and material.  38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).  Since new and material 
evidence has not been received, the claim for service 
connection for a back disability is not reopened.  38 
U.S.C.A. § 5108 (West 1991).



ORDER

New and material evidence has not been received and the claim 
for service connection for a back disability is not reopened.  
The appeal is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

